Citation Nr: 0804494	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and if so, whether the reopened claim 
should be granted.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1977, and from August 1979 to January 1981.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The veteran presented testimony at a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folders.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed November 1985 Board decision, the Board 
denied the veteran's claim for service connection for a 
psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the November 1985 Board decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran originally filed a claim for service connection 
for a nervous condition in July 1982.  In July 1982, the RO 
issued a rating decision, denying the veteran's claim.  A 
February 1983 rating decision once again denied entitlement 
to service connection for a nervous condition.  The veteran 
filed an appeal and in November 1985 a Board decision 
determined that a chronic schizophreniform disorder was 
neither incurred nor aggravated in service, and had not 
manifested to a degree of 10 percent or more within a year 
thereafter.  That November 1985 Board decision is final.  The 
appellant's current claim to reopen was received in September 
2001.

At the time of the November 1985 Board decision, the evidence 
of record included no definitive diagnosis of an acquired 
psychiatric disorder, as opposed to a personality disorder.  
Evidence received after that decision includes voluminous 
evidence confirming the veteran's diagnosis with an acquired 
psychiatric disorder.  This evidence is not cumulative or 
redundant of the evidence previously of record; it also 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., that the veteran has an acquired psychiatric 
disorder.  Moreover, this evidence is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a psychiatric disorder is granted.


REMAND

The Board finds that the evidence is currently inadequate to 
apportion the veteran's overall psychiatric symptomatology 
and occupational and social impairment between his non-
service-connected personality disorder and any psychiatric 
disorder for which service connection may be established.  
The record also requires a medical nexus opinion as to 
whether the veteran's psychiatric disorder initially 
diagnosed after discharge from service is etiologically 
related to service, before the Board can readjudicate the 
veteran's claim upon the merits.  On remand, the veteran is 
to be afforded a VA examination of his mental disorders, with 
the benefit of a review of the claims folders, to include the 
veteran's service medical records.  

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue being remanded.  See Babchak v. Principi, 
3 Vet. App. 466 (1992).  Moreover, further development of the 
record, to include a current VA psychiatric examination, is 
in order before the Board decides this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) 
notification letter that complies with 
current requirements of due process and 
requests the veteran to provide any 
evidence in his possession that pertains 
to the claim.

In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his mental disorders should 
be obtained and made part of the record.

3.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature and likely etiology 
of his mental disorder(s).  The veteran's 
claims folders and a copy of this Remand 
should be made available to the examiner.  
The examiner should obtain a medical 
history of the disability in question.  
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

After review of the claims file, the 
examiner should provide answers to the 
following questions:

a) What is (are) the correct 
diagnosis(es) of the veteran's 
psychiatric condition?

b) Is it as least as likely as not that 
the veteran has a chronic acquired 
psychiatric condition which had its onset 
in service or is otherwise related to 
service?

The examiner should provide a rationale 
for all conclusions.  If the examiner is 
unable to answer a question presented 
without resort to speculation, he or she 
should so indicate.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's psychiatric disabilities on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal. See 38 C.F.R. § 
20.1100(b).





 Department of Veterans Affairs


